T0 QUESTION 1; If a municipal judge files for election to a non-judicial position, should the municipal judge first resign the judicial position?
WE ANSWER: YES.
*900T1 Application of the Code of Judicial Conduct D:
a PERIODIC PART-TIME JUDGE. A periodic part-time judge is a municipal jud h es on a continuing or peri-mioge who serves on " € P Odie gasmtbut is piimlttedf by.1aw to devote time to some other profession or pation and whose compensation for that reason is less than that of a full-time Judge."
Canon 5A(2): "A judge should resign from judicial office upon becoming a candidate for a non-judicial office either in a primary or in a general election. ..."
12 Paragraph D under Application of the Code clearly defines a periodic part-time judge and leaves no doubt that this includes a municipal judge. Paragraph D lists numerous Canons with which a periodic part-time judge is not required to comply; however, Canon 5A(2), quoted above, is not one of them. A municipal judge upon filing for a non-judicial office must resign from his or pe, judicial position.
13 /s/ Robert L. Bailey ROBERT L. BAILEY, Chairman
q 4 / popper; A, TLayden ROBERT A. LAYDEN, Vice-Chairman
«5 /s Milton C. Craig MILTON C. CRAIG, Secretary